Citation Nr: 0123265	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  99-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 
1998 for a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Determination of initial rating assignment for PTSD, 
initially rated 70 percent disabling.

3.  Entitlement to service connection for degenerative and/or 
traumatic arthritis of the right knee.

4.  Entitlement to service connection for degenerative or 
other vertebral lumbar disease.

5.  Entitlement to service connection for residuals of head 
trauma, including headaches.

6.  Entitlement to service connection for a stomach disorder 
or residuals of stomach trauma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to August 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which granted service 
connection for PTSD, effective from June 30, 1998, assigned 
an initial disability rating of 30 percent for PTSD, and 
denied as not well grounded claims for service connection for 
degenerative traumatic arthritis of the right knee, 
degenerative lumbar vertebral disease, head trauma, and 
stomach disorder.  The veteran entered notice of disagreement 
with this decision in January 1999; in January 1999, the RO 
subsequently assigned an initial rating of 70 percent; in 
February 1999, the RO issued a statement of the case; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in March 1999.  In a separate rating decision in 
July 2000, the RO granted individual unemployability due to 
service-connected disabilities (TDIU), finding that the 
veteran was severely impaired by his service-connected PTSD.  

The issues of entitlement to service connection for 
degenerative and/or traumatic arthritis of the right knee, 
degenerative or other vertebral lumbar disease, residuals of 
head trauma, including headaches, and a stomach disorder or 
residuals of a stomach trauma are addressed below in the 
REMAND portion of this decision. 


FINDINGS OF FACT

1.  The veteran's original claim for compensation (service 
connection) for PTSD was received at the RO on June 30, 1998. 

2.  At all times during the pendency of the claim, the 
veteran's service-connected PTSD has been manifested by 
occupational and social impairment with deficiencies in the 
areas of work, family relations, and mood, due to such 
symptoms as suicidal ideation, near-continuous depression, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships. 


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than June 
30, 1998 for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.400 (2000); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.   The criteria for an initial rating for PTSD in excess of 
70 percent have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Effective Date Earlier Than June 30, 1998 for Service 
Connection for PTSD

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has also issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this veteran's case, the requirements of 
the Veterans Claims Assistance Act of 2000 and the 
implementing regulations have been met and the evidence of 
record is adequate to address the issue of an earlier 
effective date for the grant of service connection for PTSD.  
There is no indication that there are any additional and 
relevant VA or other treatment records available that would 
provide a reasonable possibility of substantiating the claim 
for an earlier effective date for service connection for PTSD 
(prior to June 30, 1998).  Finally, the Board notes that the 
December 1998 rating decision, the February 1999 statement of 
the case, and supplemental statements of the case informed 
the veteran of the requirements to establish an earlier 
effective date for the grant of service connection for PTSD.  
Thus, the duty to notify the veteran has also been met.

The veteran contends that an effective date of January 1964 
should have been assigned for the grant of service connection 
for PTSD because that is when he believes his PTSD actually 
began.  Through his representative, the veteran also contends 
that an effective date earlier than June 30, 1998 for the 
grant of service connection for PTSD is warranted under the 
provisions of 38 C.F.R. § 3.400(g) (2000) because the veteran 
filed a claim for compensation for disabilities other than 
PTSD prior to June 30, 1998, and because in 1987 he filed 
with the Army a request to have his character of discharge 
from service upgraded.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110(a) (West 1991), which 
provides that, unless specifically provided otherwise, the 
effective date of an award based on an original claim of 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor" (italics added).  The implementing 
regulation provides that the effective date of compensation 
based on an original claim for service connection is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2).  There is an exception to 
this effective date rule if a compensation claim is made 
within one year following the veteran's service discharge.  
However, the exception does not apply in this case as the 
veteran was discharged in 1965 and there is no allegation 
that he submitted a claim for service connection for PTSD 
within one year following his service discharge.

In reviewing the relevant procedural history of this case, 
the Board observes that the veteran's initial application for 
service connection for PTSD was received by the RO on June 
30, 1998.  In the appealed December 1998 rating decision, the 
RO granted service connection for PTSD and effectuated this 
grant as of June 30, 1998, the date of receipt of application 
for service connection for PTSD.  

The veteran and his representative concede that June 30, 1998 
is the date of receipt by VA of the veteran's original 
application for service connection for PTSD.  With regard to 
the veteran's contention that the effective date for service 
connection for PTSD should be to January 1964 essentially 
because that is the date he believes entitlement arose, an 
effective date prior to June 30, 1998 is precluded by the law 
and regulations which specifically provide that the effective 
date of an award based on an original claim of compensation 
shall be fixed in accordance with the facts found (the date 
entitlement arose), but shall not be earlier than the date of 
receipt of application (date of receipt of claim).  The date 
of receipt of application (original claim for compensation) 
in this veteran's case is June 30, 1998.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).  

In April 1998, the Department of the Army's Board for 
Correction of Military Records determined that the veteran's 
bad conduct discharge should be upgraded to an honorable 
discharge.  The Board has considered the veteran's contention 
regarding an earlier effective date based on correction of 
his character of discharge.  The applicable regulation cited 
by the veteran's representative provides that, where 
entitlement is established because of the correction, change, 
or modification of a military record, or of a discharge or 
dismissal, by a Board established under 38 U.S.C.A. § 1552 or 
1553, or because of other corrective action by competent 
military, naval, or air authority, the award will be 
effective from the latest of these dates: (1) date 
application for change, correction, or modification was filed 
with the service department, in either an original or 
disallowed claim; (2) date of receipt of claim if claim was 
disallowed; or (3) one year prior to date of reopening of 
disallowed claim.  38 C.F.R. § 3.400(g).  

In determining that the above regulation has no application 
in this case, the Board looks to the pertinent statutory 
provision; here, 38 U.S.C.A. § 5110(i).  This provision 
indicates that it applies "[w]henever any disallowed claim 
is reopened and thereafter allowed on the basis of new and 
material evidence resulting from the correction of the 
military records".  Here, the veteran's first claim for 
service connection for PTSD, or any psychiatric disorder, was 
received at the RO on June 30, 1998.  The RO's grant of 
service connection in the December 1998 rating was not 
predicated on the reopening of a previously denied claim 
because service connection for PTSD had never been previously 
adjudicated.  With regard to the representative's contention 
that an effective date earlier than June 30, 1998 for the 
grant of service connection for PTSD is warranted under the 
provisions of 38 C.F.R. § 3.400(g) because the veteran filed 
(in 1987) a claim for compensation for disabilities other 
than PTSD prior to June 30, 1998, which were "disallowed," 
this contention is, on its face, at odds with the plain 
meaning of the cited regulation.  The date of receipt of 
claim refers to a claim for the disability for which service 
connection is granted, and for which an earlier effective 
date is being sought; otherwise, other effective date 
regulatory provisions would apply and would result in a 
nonsensical interpretation of the otherwise clear 
regulations. 

As June 30, 1998 is the date of receipt of claim for 
compensation (service connection) for PTSD, the Board must 
find that June 30, 1998, and no earlier, is the proper 
effective date for the grant of service connection for PTSD.  
For the reasons indicated, the Board finds that the 
requirements for an effective date earlier than June 30, 1998 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.400; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The United States Court of Appeals for Veterans 
Claims (Court) held that in a case such as this where the law 
and not the evidence is dispositive of the claim, the claim 
should be denied because of lack of legal entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Initial Rating for PTSD

With regard to the issue of determination of assignment of 
initial rating for PTSD, in this veteran's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  The veteran has 
been afforded a VA PTSD examination in November 1998 by a VA 
psychologist and psychiatrist.  In the rating decisions, 
statement of the case, and supplemental statements of the 
case, the RO advised the veteran of what must be demonstrated 
to establish an initial rating in excess of 70 percent.  The 
Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all treatment records or other evidence 
which might be relevant to the veteran's claim, and the 
veteran has not identified any additional treatment records 
or other evidence which has not been obtained, except for 
medical records from the Social Security Administration 
(SSA).  The RO has made three requests to obtain medical 
records which were the basis for a SSA disability 
determination.  However, the RO's attempts were unsuccessful.  
The Board further notes that the veteran indicated at a March 
1999 personal hearing that the SSA disability determination 
was based on physical disabilities of the neck and back and 
not on psychiatric disability.  As such, the Board finds that 
the SSA records are not necessary to substantiate the 
veteran's initial rating claim because there is no reasonable 
possibility that further assistance in obtaining these 
records would aid in substantiating the claim for a higher 
initial rating.  Accordingly, the Board finds that no further 
notice to the veteran or assistance in acquiring additional 
evidence is required by the new statute.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found.  In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. 
§ 4.1.  

By rating decision dated December 1998, the RO granted 
service connection and assigned a 30 percent rating for PTSD, 
effective from June 30, 1998.  The veteran entered notice of 
disagreement with, among other things, the initial disability 
rating assigned for PTSD.  In a subsequent rating decision 
during the appeal in January 1999, the RO subsequently 
assigned an initial rating of 70 percent, also made effective 
from June 30, 1998.  The veteran contends generally that a 
100 percent schedular rating is warranted because he is more 
severely disabled than 70 percent.  

According to Diagnostic Code 9411, a 70 percent rating is 
assignable where symptomatology causes occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assignable when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130.  

Private medical records from Seymour Gross, Ph.D., dated in 
August 1995 reflect the veteran's complaints of frustration 
and depression, an Axis I diagnosis of a chronic adjustment 
disorder with depressed mood, and a Global Assessment of 
Functioning (GAF) score of 75.  A September 1996 report 
reflects the veteran's concern over his stepdaughter and 
grandchildren, his report that his grandchildren visited him 
once or twice a week, an Axis I diagnosis of adjustment 
disorder with anxiety, and a GAF score of 80.  A March 1998 
entry reflects the veteran's frustration with getting his 
discharge characterization changed, problems with his 
stepdaughter, his complaints of insomnia, and his report that 
he continued to do some boxing coaching.  The Axis I 
diagnosis was adjustment disorder with anxiety, with a GAF 
score of 80.  A July 1998 entry records the veteran reporting 
that he lashed out toward a friend who had used crack cocaine 
in his home, and had been fishing with friends.

In this case, the evidence reflects that, at a VA 
psychological evaluation in November 1998, the veteran was 
assessed by a VA psychologist as having (Axis I) chronic PTSD 
with depressive features and cannabis abuse, and the 
psychological examiner assigned a GAF score of 53.  The 
veteran reported that after service he would occasionally get 
a job but his discharge, which was characterized dishonorable 
at that time, would cause him to lose jobs.  He reported that 
he fought (boxing) for over 20 years.  He reported that he 
worked with children and adults who were having problems with 
their conduct, would take a group of boys to the gym to help 
them learn how to box, and occasionally appeared in court on 
behalf of people having various misfortunes.  He reported 
that he rarely had contact with his family and lived alone, 
fished every day that he could, attended church occasionally, 
and was involved in Golden Gloves.  The veteran reported 
sleep difficulty, nightmares, depression, suicidal thoughts 
off and on for many years, and cried at the memory of what 
happened.  The examiner noted the veteran's affect was 
characterized by anxiety and depression and was a bit labile.  
The Axis I psychiatric diagnosis was PTSD with depressive 
features and cannabis abuse, and the VA psychiatrist assigned 
a GAF score of 50. 

At a personal hearing in May 2001 before the undersigned 
member of the Board, the veteran testified in relevant part 
as follows: he called Dr. Gross probably twice a week, and 
saw him once a month, and was not being treated at VA; he was 
not taking medication for PTSD, but smoked a lot of marijuana 
to relax; he worked with children in the court system and 
with a camp for children, fished every day, mostly by 
himself, and stayed to himself; and he got 3 to 4 hours of 
sleep per night and had nightmares. 

After a thorough review of the evidence of record, the Board 
finds that an initial rating in excess of 70 percent for the 
veteran's service-connected PTSD is not warranted for any 
period of the claim, as the evidence reflects that PTSD 
symptomatology has at all times during the claim been well 
encompassed by the criteria for a 70 percent rating.  At all 
times during the pendency of the claim, the veteran's 
service-connected PTSD has been manifested by occupational 
and social 


impairment with deficiencies in the areas of work, family 
relations, and mood, due to such symptoms as suicidal 
ideation, near-continuous depression, difficulty in adapting 
to stressful circumstances, and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

It is not expected that all of the listed findings for a 
certain rating will be shown, especially in a case such as 
this one in which the rating criteria more fully describes 
the grades of psychiatric disability.  See 38 C.F.R. § 4.21 
(2000).  However, the absence of specific findings for a 70 
percent rating is to be considered with regard to whether the 
next higher 100 percent rating is warranted, at least to the 
extent the 100 percent criteria correlates with such 
findings.  The evidence does not reflect that the veteran has 
deficiencies in the areas of judgment or thinking, and does 
not reflect that he has such symptoms as obsessional rituals 
which interfere with routine activities, intermittently 
illogical, obscure, or irrelevant speech, spatial 
disorientation, impaired impulse control, or neglect of 
personal appearance and hygiene.  Additionally, while the 
veteran has near continuous depression, the evidence does not 
demonstrate that the depression affects his ability to 
function independently, appropriately, and effectively.  See 
38 C.F.R. § 4.130.  

With regard to the assigned GAF scores, the GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A GAF score of 50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  In assessing this GAF score, 
the Board notes that the veteran's GAF score of 50 is at the 
high end of the 41 to 50 range.  At the November 1998 VA 
examination, the psychologist even entered a GAF score of 53, 
which represents only moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).  
The Board notes that the veteran's psychiatric symptomatology 
was determined by a private psychologist in early 1998 to be 
less 


impairing, as represented by a GAF score of 80, but finds 
that such determination is outweighed by the later and more 
thorough VA examination, which included evaluation by a VA 
psychiatrist as well a psychologist.  In this veteran's case, 
the Board finds that the "serious symptoms" and "serious 
impairment in social [and] occupational" functioning 
reflected even by a 50 GAF score are encompassed by the 
schedular rating criteria for a 70 percent rating of 
"deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood," difficulty in 
adapting to work, and inability to establish and maintain 
effective relationships.  The symptom of suicidal ideation is 
specifically indicated by the stated criteria of both the GAF 
score of 50 and rating criteria for 70 percent. 

The Board finds that the preponderance of the evidence is 
against an initial rating in excess of 70 percent because the 
veteran's PTSD is not manifested by the criteria for a 100 
percent rating, including total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.  

The Board also notes the veteran's assertion that he is 
unable to work due to his PTSD, and notes that the RO, in 
granting a TDIU, indicated that the veteran was severely 
impaired by his PTSD.  With regard to this contention 
regarding total occupational impairment, the record reflects 
that the veteran has been awarded a TDIU due to service-
connected disability.  However, the criteria for a TDIU 
(inability to secure or follow a substantially gainful 
occupation) differ from the specific schedular criteria for a 
100 percent rating for PTSD.  As indicated above, the 
evidence does not show that the veteran's PTSD is manifested 
by any of the specific symptomatology associated with a 100 
percent schedular rating.  This includes total occupational 
and social impairment.  The veteran has reported that his SSA 
disability award in 1992 was based on physical disabilities 
affecting the back and neck, and not psychiatric impairment.  
The evidence reflects that, socially, he 


volunteers with youth activities, including appearing in 
public in courts on behalf of others, occasionally attends 
church, participates in activities associated with Golden 
Glove boxing, has a relationship with a stepdaughter and 
grandchildren, and has some friends.  While the veteran lives 
alone, and has testified that he likes to fish, he qualified 
this statement to indicate that he does this when he is able 
to.  Private treatment records from Dr. Gross reflect that 
the veteran was seeing his grandchildren once or twice per 
week, and also went fishing with friends.  The Board finds 
that the evidence does not demonstrate total occupational and 
social impairment as contemplated by a 100 percent schedular 
rating for PTSD. 

For these reasons, the Board finds that the schedular 
criteria for the assignment of an initial rating for PTSD in 
excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411.  
The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to this 
issue on appeal.  However, as the preponderance of the 
evidence is against the veteran's claim for an initial rating 
for PTSD in excess of 70 percent, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102 (2000). 


ORDER

An appeal for an effective date earlier than June 30, 1998 
for the grant of service connection for PTSD is denied.

An appeal for an initial rating in excess of 70 percent for 
PTSD is denied. 




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has issued regulations to implement the Veterans 
Claims Assistance Act of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The Board notes that, in this veteran's case, the December 
1998 rating decision on appeal determined that the veteran 
had not presented well-grounded claims for service connection 
for degenerative traumatic arthritis of the right knee, 
degenerative lumbar vertebral disease, head trauma, and 
stomach disorder.  The December 2000 supplemental statement 
of the case indicated that a previous denial of service 
connection for the claimed issues had been made based on a 
comprehensive review of the medical evidence, but does not 
indicate current merit-based findings or determinations.  
This is significant because the previous denials of service 
connection had been based on findings that the claims were 
not well grounded.  It would be potentially prejudicial to 
the veteran-appellant if the Board were to proceed to issue a 
decision on the merits at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
The RO did not explicitly adjudicate the claims for service 
connection on the merits following enactment of the Veterans 
Claims Assistance Act of 2000.  Therefore, in order to afford 
the RO the opportunity to adjudicate on the merits the 
veteran's claims for service connection for degenerative 
and/or traumatic arthritis of the right knee, degenerative or 
other vertebral lumbar disease, residuals of head trauma, 
including headaches, and a stomach disorder or residuals of 
stomach trauma, these claims for service connection will be 
Remanded to the RO. 

The Board also notes that, in a December 2000 supplemental 
statement of the case, the RO indicated that the duty to 
assist the veteran with regard to these service connection 
issues has been fulfilled.  While significant development was 
undertaken, the Board notes that the October 1998 VA 
compensation examination entered clinical findings and 
diagnoses, but did not offer medical nexus opinions regarding 
the etiology of the diagnosed disorders.  The Veterans Claims 
Assistance Act of 2000 specifically provides that a medical 
examination or medical opinion will be afforded a claimant 
when such is necessary to make a decision on the claim.  An 
examination or opinion is "necessary to make a decision on a 
claim" when lay or medical evidence (including statements of 
the claimant) contain competent evidence of a current 
disability or persistent or recurrent symptoms of disability, 
the evidence indicates that the disability or symptoms may be 
associated with military service, and the record does not 
contain sufficient medical evidence for the Secretary of VA 
to make a decision on the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2098 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
With regard to the veteran's claims for service connection, 
the Board finds that further assistance is warranted by the 
Veterans Claims Assistance Act of 2000, including a medical 
examination(s) and medical nexus opinions.  

It is important that the VA examiner(s) base all etiology 
opinions on an accurate history, including accurate service 
dates of the veteran.  The Board notes, for example, the 
January 1999 letter from Thomas Johnson, M.D., which includes 
medical etiology opinions, but indicates a history of the 
veteran having been in service from 1963 to 1966.  The Army 
Board for Correction of Military Records determined the 
veteran's actual active duty service was from October 25, 
1963 to August 30, 1965.  Service department findings are 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

Therefore, the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received beginning in August 
1965 for his degenerative and/or 
traumatic arthritis of the right knee, 
degenerative or other vertebral lumbar 
disease, residuals of head trauma, 
including headaches, and a stomach 
disorder or residuals of stomach trauma, 
and that he furnish signed authorizations 
for release to VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  

2.  The veteran should be afforded an 
appropriate VA examination(s) to 
determine the nature and etiology of any 
degenerative and/or traumatic arthritis 
of the right knee, degenerative or other 
vertebral lumbar disease, residuals of 
head trauma, including headaches, and a 
stomach disorder or residuals of stomach 
trauma.  The claims files should be made 
available to the examiner for review in 
connection with the examination, and the 
examiner should indicate in writing that 
the claims files have been reviewed in 
conjunction with the examination.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be conducted.  In light 
of the evidence of record, the examiner 
is requested to render current diagnoses, 
and to give an opinion as to whether it 
is at least as likely as not that any 
currently diagnosed degenerative and/or 
traumatic arthritis of the right knee, 
degenerative or other vertebral lumbar 
disease, residuals of head trauma 
(including headaches), or stomach 
disorder is etiologically related to the 
veteran's active duty service from 
October 1963 through August 1965.  

3.  The RO should review the claims files 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and 
implementing regulations, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

4.  The RO should adjudicate on the 
merits the veteran's claims for service 
connection for degenerative and/or 
traumatic arthritis of the right knee, 
degenerative or other vertebral lumbar 
disease, residuals of head trauma, 
including headaches, and a stomach 
disorder or residuals of stomach trauma.

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
regard to that issue and should be 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of these 
issues.  The veteran has the right to submit any additional 
evidence and/or argument 


on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-373 (1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 


